433 F.3d 672
Hugh HARDAGE, Plaintiff-Appellant,v.CBS BROADCASTING INC., a New York Corporation; Viacom Television Stations Inc., a Delaware Corporation; Viacom Broadcasting of Seattle Inc., a Delaware Corporation; Kathy Sparks, an individual, Defendants-Appellees.
No. 03-35906.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 3, 2005.
Filed November 1, 2005.
Amended January 6, 2006.

Claudia Kilbreath, Short Cressman & Burgess PLLC, Seattle, WA, for the plaintiff-appellant.
Harry J.F. Korrell and Kathryn S. Loppnow, Davis Wright Tremaine LLP, Seattle, WA, for the defendants-appellees.
Appeal from the United States District Court, for the Western District of Washington; John C. Coughenour, Chief Judge, Presiding. D.C. No. CV-02-01303-JCC.
Before WALLACE, SILVERMAN, and PAEZ, Circuit Judges.

ORDER

1
The panel opinion filed November 1, 2005, is amended as follows:

Add to end of footnote 1 (p. 14898):

2
The dissent also analyzes the potential legal effect of EEOC enforcement guidance. This guidance was never cited by Hardage in any of his briefs. "Our circuit has repeatedly admonished that we cannot `manufacture arguments for an appellant' and therefore we will not consider any claims that were not actually argued in appellant's opening brief." Indep. Towers v. Washington, 350 F.3d 925, 929 (9th Cir.2003), quoting Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.1994). For that reason, we will not manufacture an argument on Hardage's behalf and then rule on it in his favor. This argument was waived. See Greenwood, 28 F.3d at 977.


3
The petition for panel rehearing is denied. Judge Paez would grant the petition. The petition for rehearing en banc is pending before this court. No further petitions may be filed.